Order entered May 7, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-00357-CV

                        MICHAEL D. RODGERS SR., Appellant

                                           V.

                            BANK OF AMERICA, Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-13-00429-B

                                        ORDER
       We GRANT appellee’s April 23, 2013 Objection to Court’s Order of Mediation to the

extent it requests withdrawal of the Court’s mediation order. We VACATE our April 15, 2013

mediation order.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE